 PURITY FOOD STORES, INC.651This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced, or covered by any other material.If employees have any question concerning this notice or compliance with its pro-visions, theymay communicate directly with the Board'sRegional Office, 17thFloor,U.S Post Office and Courthouse,312 North Spring Street,Los Angeles,California, Telephone 688-5840.Purity Food Stores,Inc. (Sav-More Food Stores)andLocal 1435,RetailClerks InternationalAssociation,AFL-CIO.Case1-C A-.46!4.August W), 1966SUPPLEMENTAL DECISION AND ORDEROn February 3, 1965, theNational LaborRelations Board issueditsDecision and Order in the above-entitled proceeding,'finding thatRespondent violated Section 8(a) (5) and(1) of the Actby ref usingto recognizeand bargain with the ChargingUnion, as collective-bargaining representative of employees at Respondent's retail foodmarket in Peabody, Massachusetts,and by engagingin an unlawfulcourse of conduct designed to undermine the Union's status as major-ity representative.Thereafter,the Boardfiled a petitionwith theUnited States Court of Appeals for the First Circuit for enforcementof its Order. The court denied enforcement of the 8(a) (5) portion ofsaid Order and remanded the case solely for consideration of certainfactual matters to which the Board's original Decision made no refer-ence and upon which Respondent relies in contending that a singlestore unit is not appropriate for collective bargaining herein.2There-after, briefs were filed by the Respondent,the Charging Union, andthe General Counsel.In the light of the court's comment that Respondent"is certainlycorrect"in contending that the Board's initial unit determination"ignores substantial parts of therecord, andmisstates and miscon-strues other parts . . .," the Board has painstakingly reexamined theentirerecord includingthe court'sDecisionand the briefs of theparties. Inview of themultiplicity of factual issues, their varyingsignificanceand clarity,and our disagreement with certain ofRespondent'srepresent at ions of therecord,we have set forth, infootnotes below,those factual matters which pertain to our findings,pointing up their relative importance to the basic issue before us fordetermination.Initially,however, it appears appropriate to excerptfullyfrom Respondent'sbrief to the court,the facts upon whichRespondent relies in contesting the appropriateness of a single-storeunit herein.1150 NLRB 1523=fiI , B v Parity FoodStoles,tuic(Sav-More FoodStores),354 F.2d 926 (C.A. 1).160 NLRB No 53 652DECISIONS OF NATIONAL LABOR RELATIONS BOARDSpecifically, Respondent argues that the administrative structureof its retail food chain reflects centralized control over the sevenoutlets sufficient to render them "so closely integrated" that "a sepa-ration of any one store from the other six for purposes of collectivebargaining would be an unreasonable and even capricious disruptionof Respondent's business . . ." and would "arbitrarily impose un-reasonable obstacles to the management ...." 3 As set forth in itsbrief to the court, Respondent points to the following facts in sup-port of its position, which facts, unless otherwise indicated, we findto be in accord with the record :(A) Respondent's Business(1) Respondent is a Massachusetts corporation, having engaged,since 1935, in the operation of a small chain of retail food stores.Respondent now owns and operates seven supermarkets, six ofwhich (including the one at Peabody) are owned in the name ofPurity Food Stores, Inc. ; the store at Winchester, Massachusetts,was purchased from Converse Supermarket Corp., Respondenthaving purchased all of the outstanding capital stock at Con-verse Supermarket Corp. Ownership of the entire chain of sevenstores is equally divided between the brothers Albert S. and LeoKahn, the officers and directors of the parent Purity Food Stores,Inc., and its wholly-owned subsidiary Converse SupermarketCorp. being the same for both companies. All seven stores arelocated North of the City of Boston and within a radius of 30miles of Respondent's central office at Chelmsford, Massachusetts.(2) In addition to having its central offices at Chelmsford,Respondent also operates at that location a produce and dairywarehouse. It owns and operates its own trucks and trailers andemploys its own drivers.(3)Distribution of Merchandise to Stores.Respondent pur-chases 90% of its dry groceries from one wholesaler located inLawrence, Massachusetts, the merchandise being picked up byRespondent's trucks, operated by Respondent's drivers, andbeing distributed to all 7 stores. Eighty percent of all groceries,10Jo of produce items, and 40% of delicatessen items which aresold in Respondent's stores are distributed and delivered to thestores by Respondent's own trucks.(4) Integrated Operations.The record establishes the follow-ing facts as indicative of the high degree to which the opera-tions of Respondent's seven stores are integrated :(a)Respondent's central office determines what merchandiseshall be handled at its stores, how such stock shall be displayed,3 Respondent's briefto the court, pp. 17, 20-21 PURITY FOOD STORES, INC.653and the uniform prices at which merchandise is to be soldthroughout the chain. Promotional sales, when held, take placeuniformly in all 7 stores.(b)Allmerchandise is purchased by Respondent's centraloffice.To the extent that certain merchandise is delivered to thestores by so-called vendors, such procedure involves, at most, asimple ministerial act oforderingby the individual stores as dis-tinguished from actualpurchasing.[But see footnote 11,infra.]All vendors are selected by Respondent's central office executiveswho negotiate the prices to be paid vendors, and store personnelare not aware of the prices paid to the vendors. All vendors arepaid directly from Respondent's central office.(c)Respondent's Chelmsford office maintains detailed recordsof operations of all 7 stores, and apart from the time cards beingused in the current workweek, all personnel records are main-tained at the central office. At the end of each workweek, timecards from all' 7 stores are sent to Chelmsford.(d)Radio advertisements and some newspaper advertisementsidentify the locations of all 7 stores. [See footnote6, infra.](e)Respondent assigns to certain central office executivesresponsibility for purchasing certain categories of merchandise(viz,groceries,meats, etc.) for all 7 stores; and the executivehaving responsibility for purchasing such a category of mer-chandise is also given the responsibility for supervising, in all 7stores, those departments handling his particular category ofmerchandise. [But see footnote 15,infra.]These executivesspend part of their time in Respondent's Chelmsford office andpart of their time at the various stores. Certain central officeexecutives, in addition to the foregoing chain-wide duties, areassigned overall responsibility for the ' operation of a specificstore.Thus, Mr. Goggin is responsible for buying groceries forall 7 stores, is responsible for operation of the grocery depart-ments in all 7 stores, and has overall responsibility for the oper-ations of the stores at Peabody and Billerica. When the chainexecutive is absent from the store for which he has overallresponsibility, the so-called store manager assumes responsibil-ity,,the so-called store manager assumes responsibility for onlycertain portions of the store, while the other departments in that,store are controlled by .the other central office executives. [Butsee footnote 15,infra.]A - close and continuing liaison betweenthe central office and the seven stores, and as between stores, ismaintained, Respondent's telephone expenditures being about$1500 monthly. 654DECISIONS OF NATIONAL LABOR RELATIONS BOARD(f)Respondent contracts with outside contractors who per-form, respectively, all refrigeration maintenance work, all elec-trical work, and all laundering of uniforms for all 7 stores.(g)Employees in certain departments of the stores (i.e.,meat, produce, and delicatessen) are hired by those Chelmsfordexecutives having responsibility for purchasing and merchan-dising those products for the chain.While some full-time gro-cery clerks are hired, at the store, by the Chelmsford executivehaving overall responsibility for the particular store, other full-time grocery clerks are hired at the Chelmsford office. [But seefootnote 8,infra.]Some part-time employees are hired by thestore manager, but most are hired by the Chelmsford executiveresponsible for that store. [But see footnote8, infra.]All cash-iers are trained by Mrs. Rose, a central official, and Mrs. Rosedetermines, after a trial period, whether a cashier is to beretained.Uniform employment application forms are suppliedtoall7 stores.All new employees receive the Company'gemployee manual. Almost all firing is handled by the centraloffice executive responsible for the particular store, and no dis-charges are effected without consultation with that executive-[But see footnote 12,infra.](h)Respondent's President determines the hours during whicheach store is to be open for business, and the number of employeesto be employed in each store is based upon a chainwide formulawhich is applied by Respondent's central office. [But see foot-note 9,infra.](i)Day-to-day control of each of the stores is vested in andexercisedby a number of Respondent's central office executives.[But seefootnote 15,infra.]A single security officer workingout of the Chelmsford office handles cases of employee dishon-esty for allstores.(j)The daily receipts from all 7storesare transferred to,Respondent'sgeneralcorporate account at a bank in Lowell,.Massachusetts.[But see footnote7, infra.]Employees in allstores arepaid by checks prepared by the central office. Unem-ployment, withholding, and Social Securitytaxesare handledon a chain basis atthe Chelmsfordoffice. Insurance policies pro-viding workmen's compensation coverage,fire, and liability cov-erage areapplicable to the chainas a whole.An annual outingis open to all employees of the chain,and Respondentpublishesan employee newspaper which is distributed to the employeesin all stores.(k)Respondent's established system of jobclassifications andwage rate rangesapply uniformlyin all seven stores.General PURITY FOOD STORES, INC.655wage increases,when granted, are applied to the employees inall stores.(1)Respondent provides its full-time employees with paidvacations, paid holidays, weekly sickness and accident insurancebenefits, paid sick leave benefits, Blue Cross and Blue Shieldbenefits, and a profit sharing-retirement plan, and all of whichpolicies are applied uniformly in the 7 stores.Part-time employees, who work 15 hours or more per week,are eligible for paid vacations and paid holidays, but part-timeemployees who work less than 15 hours weekly do not receiveeither vacation pay or holiday pay. No part-time employeesreceive any of the fringe benefits other than vacations andholidays.(m) Paid vacations are based on the individual employee'scontinuouslength of service (i.e., seniority) in the employ ofRespondentas a whole. Vacation schedules for the employees inall 7stores aresubject to review and changes by Respondent'scentral office.(n)There is frequent and continuing transfer of merchandisebetween the stores. From October 1962 to May 1964, there were162,311 units of groceries transferred between the stores.(o)Respondent employs approximately 400 employees in itschain. There have been numerous transfers (temporary and per-manent)from one to another of the 7 stores, generally for theconvenience of Respondent's business. [But see footnote 16,infra.]In the 2-year period from June 1962 to May 30, 1964,there was a total of 557 employee transfers, 118 transfers beinginto or out of the Peabody,store.Some employees regularly divide their normal workweekbetween two stores, and frequently an employee, in addition toperforming his normal workweekin one store,works overtimein another store. In all such cases, the employee dividing histime betweenstores ispaid by a single check issued by Respond-ent'sChelmsford office.(p) In the week ending August 29, 1964, Respondent gave ageneral wage increaseto the employees in all 7 of its stores. Thisincreasewas the same as the wageincreasewhich, shortly beforeAugust 1964, was negotiated between the Retail Clerks Interna-tional Association and other chains such as The First NationalStores and Stop & Shop. In all the years it has been in business,Respondent has given its employees the same general increasesas have beengiven by those other chains.(5)Workforce in Peabody Store.During the period relevantto this proceeding, there were 108 employees in the Peabody 656DECISIONS OF NATIONAL LABOR RELATIONS BOARDstore, of which number 32 were part-time employees who nor-mally and regularly work less than 15 hours weekly. [But seefootnote 8,infra.]We agree with Respondent that the record fairly construed revealsthat operation of its variousstores isaccomplished through a sub-stantial degree of centralized control. And,as we aremindful thatunit findings should not ignore the desirability of accommodating theopportunity of employees to engage in collective bargaining with theimpact of single store bargaining upon management's ability to runits business, we are in complete agreement with the observation ofthe court of appeals herein that "there should be some ... consid-eration given to the employer's side of the picture, the feasibility, andthe disruptive effects of piecemeal unionization." 4Significantly, however, we are not here confronted with a multi-facility operation, so integrated that separation of one store fromthe others for purposes of collective bargaining would, as Respond-ent contends, obstruct centralized control and effective operation ofthe chain. Thus, the Peabody store is not dissimilar from the tradi-tional retail chain outlet insofar as it functions as a distinct economicunit within Respondent's overall operations. Being located about 30miles from Chelmsford, and about 10 miles from the next' nearest ofRespondent's remaining stores, it is separated geographically andserves adifferent trade area from Respondent's other facilities. Theemployee complement of that store constitutes about 25 percent ofthe total number of Respondent's employees. The varied store hours 5and local advertising campai nss as well as separate accountingprocedures,7 attest to the economic independence of Peabody fromthe other outlets. As is customary in any chain operation, employeesat each store perform parallel, as distinguished from integrated,functions, with the success or failure of one store in no way deter-minative of the effectiveness of day-to-day operations at any otherstore.That the Peabody store possesses substantial autonomy bothwith respect to normal operational matters and the local implemen-tation of chainwide policy is evidenced by the degree of in-storesN L.R.B. v. Purity FoodStores,Inc , supra,931.s The recordshows thatstore hoursare set bythe central office but vary in at leastsome of the stores Thisis apparentlya reflection of local market conditions.6 In additiontoRespondent'schainwide advertising campaigns, it also utilizes localcommunication media for sales promotion within the immediate trade area served by aparticular store.Office clericals employedat Peabodytabulate daily receipts of that store,and reconcilethem againstregistertallies.Dailyreceipts are then deposited in a separate branchdepository before remittance to a' chainwide account.Those clericals also prepare employeetimecards for submission to the central office..At the Chelmsford office,separate books are maintained on each store,with each havingits own profit and loss statement. PURITY FOOD STORES, INC.657hiring 8 and the store's internal responsibilities for scheduling work,9all handling of customer complaints, ordering,10 some purchasing,"and discipline.12In our opinion, the foregoing amply demonstrates that the Pea-body store, which as a retail outlet is the analogue of the industrialplant,13 possesses significant autonomywithin Respondent's overalloperation, ". .. is composed of employees closely and distinctlyrelated in location and function, and is inherently apt for bargain-ing purposes." 14 The Peabody store employees regularly worktogether and have common interests in relation to their Employer,some of which are separate and apart from those of employees inother locations. ; The freedom of choice of this one cohesive groupof employees to have or not to have a bargaining representativeshould not be dependent upon the interest or lack of interest in suchrepresentation on the part of other employees in separated, and inthis case' somewhat distant, retail chain outlets serving other mar-kets in a populous 'area. As heretofore indicated, there is a substan-tial amount of hiring done at the Peabody store and of autonomyin the direction of day-to-day operations, reflecting the Respond-ent's own allocation of distinct responsibilities there. Nevertheless,sAlthoughtestimony concerninggeneral policy of the chain indicates that meat,delicatessen,and produceemployees are hired centrally, the specific testimony of EdwardGoggins withrespect tothe Peabodystore showsthat, of about 107 employees at Peabody,all part-timers are hired at the store, andonly 3 or 4 .full-time employees were hired cen-trally andreferredto that store.9 Although weekly man-hours for a particular store are estimated from a formula basedon expected volume of business which is preparedby the central office, thedecision asto bow the weekly man-hours will be distributed between'part-time and full-time em-ployees is made at the store level.Thus, after the allowable weekly hoursare furnishedto the departmentheads,each prepares a scheduleof employees to work inhis respectivedepartment,whichis then submitted,at the Peabody store, for approval of eitherGogginsor the in-storemanager.In Goggins' absence the in-store managerwill approve theschedulestoAlthoughpurchasing of meat,produce,delicatessen,and some groceries is done cen-trally, allordering originateswith the individual stores. In addition togroceries, therecord plainly reveals that orderingofmeat, produce, and delicatessen is accomplishedby periodicdiscussion,generally by telephone, between the in-store departmentmanagerand the executive responsiblefor the particular product linen Therecord shows that individual store managementis authorized to purchasecertainproducts from an approved list of vendorsWe cannotagree with Respondent that thispurchasing constitutes"a simple ministerialact of ordering." The discretion exercised bylocal storemanagementas to the quantities purchased, and hence the extent to whichRespondent's credit maybe pledged,involves considerable responsibility and could reflectupon the economic success ofthe particular store Accordingly, the fact thatprices arenegotiated centrally and that Respondent is billed centrally does not negate this form oflocal purchasing authority.13 The in-store manager,in the absenceof the executiveresponsible for his store, hasauthority to discharge employees. Although thereisgeneraltestimony that chainwidepolicy requires consultation with executives over discharges, the more specific testimony ofexecutive and Peabody store Supervisor Goggins discloses that the Peabody store managercan dischargean employeein his absence13Metropolitan Life InsuranceCompany (Woonsocket,R.I.),156 NLRB 1408.14N.L R B v. Sun DrugCo., 359 F 2d 408, 413 (C A 3).257-551-67-vol. 160-43 658DECISIONS Or NATIONAL LABOR RELATIONS BOARDRespondent claims that the appropriateness of that unit is overcomeby the other factors set forth above, which assertedly establish that'single store bargaining would be arbitrary and impede manage-ment's ability to run its business.We disagree. Respondent's conten-tion is essentially premised upon the administrative structure of thechain, which does reflect a large degree of centralized control, includ-ing delegation of authority over individual store operations to dualfunction executives.With respect to the latter, we are not persuadedthat the autonomy of the Peabody store is compromised by the factthat in-store managers and department heads-the highest level, full-time representatives of management within the stores-are subor-dinate to central office executives in the operation of Respondent'svarious outlets.15 For the status of a chain store as a distinct economicunit does not depend upon the identity of the individual, within aparticular line of administration, who is responsible for exercisingstore level authority, but upon the fact that decisions, which have,no relevance to other stores, are and must be made concerning inde-pendent operations of a particular store.At the same time, the degree of centralized management evidencedherein does not alter the separate economic identity of the Peabodystore. Such control is not to be confused or equated with the degreeof interrelationship of operations effective to merge a single estab-lishment into a more comprehensive unit hence defeating the indi-vidual identity of that facility.16 In the retail industry centralizedcontrol and multistore supervision is a common attribute of anychain operation. Consistent with this fact, our decision inSav-OnrcAlthough the record is far from clear with respect to the extent to which the execu-tives actually participate in normal operation of stores within their formal supervisorycontrol, we shall assume, for purposes of the instant case, that Goggins, whose chainwirderesponsibilitieswould appear far more time consuming than his activities In connectionwith Peabody, nevertheless is actively engaged in day-to-dav supervision of that storeHowever, we reject Respondent'sfactualassertion that Goggins and other central officeexecutives actively supervise day-to-day activities of their respective departments in allseven stores. Although the record includes testimony to this effect, it strains credulity toconclude thatthe executives,rather than the store manager and department heads are inaddition to their other duties, actively engaged in hour-by-hour or day-by-day supervisionof the various departments throughout the chain30 See eg.Dixie BelleMills, Inc,139 NLRB 629, 631.Respondent points to its practice of interchanging merchandise and personnel betweenthe various stores as defeating the appropriateness of the single store unit herein How-ever, neither factor, considered independently or in conjunction with others establishedon this record,necessitatessuch a result herein It is our opinion that the interstoretransfer of merchandise and personnel interchange (which as found in our previous decisionrepresented an iiierage of about one transfer per week in a unit with an excess of 100employees), fails to reflect the degree of operational integration necessary to detest eitherthe separate identity of the Peabody store, or its inherent appropriateness as a bargainingunit Cf.Black and Dec4er Menufactursnp Company,147 NLRB 825 Moreover, the weightto be assigned to employee interchange as a reliable measure of actual, functional integra-tion is lessened where, as here. the Employer has engaged in an unlawful campaign tounderminethe designated bargaining representative and the eiidence conceiving theincidence of interchange appears limited to that which occurred atter the Employeracquired knowledge of the Union's organizational interest PURITY FOOD STORES, INC.659Drugs, Inc.,17which reversed the prior rule that the appropriateunit in retail chain operationsmustembrace employees in all storeswithin an employer's administrative or geographical area, clearlyindicates that administrative control is not to be regarded as con-clusive in determining the appropriate unit in this industry. Thus,in speaking of the prior policy, we stated :Reviewing our experience under that policy we believe that too[frequently] it has operated to impede the exercise by employ-ees in retail chain operations of their rights to self-organizationguaranteed in Section 7 'of the Act. In our opinion that policyhas overemphasized the administrative grouping of merchan-dising outlets at the expense of factors such as geographic sep-aration of the several outlets and the local managerial autonomyof the separate outlets; and it has ignored completely as a fac-tor the extent to which the claiming labor organization hadsought to organize the employees of the retail chain. We havedecided to modify this policy 'and to' apply to retail chain oper-ations the same unit policy which we apply to multiplant enter-prises in general. Therefore, whether a proposed unit which 'isconfined to one of two or more retail establishments making upan employer's retail chain is appropriate will be determined inthe light of all the circumstances of the case.-In the instant case, we are satisfied that bargaining limited to thePeabody store, which as previously indicated constitutes,a distinct,self-contained economic unit, will neither preclude Respondent'scontinued reliance upon centralized policy determinations, defeat itspractice of utilizing central office executives to oversee day-to-daystore operations, nor otherwise impair effective management of thechain. It is also noteworthy in this connection that the impact ofany labor dispute at the Peabody store is not likely to be felt atRespondent's other outlets which serve different markets.19 In ourjudgment, the institution of localized bargaining on behalf of theseparate, identifiable group of Peabody employees, involving,interalia,such matters as the establishment and administration of localwork rules, grievance protections, vacation programs, seniority, andpension rights, as well as the setting of wage rates,20 isnot onlyentirely feasible, but would not unduly encroach on the Employer's17135 NLRB 1032. See alsoWalgreen Conipany,114 NLRB 1105, 1169.18lbid, page 1033.18This is not to suggest, however, that the potentiality or want thereof, of such animpact on other unorganized stores would in itself be a controlling factor in determiningseparate unit appropriateness.20 Indeed, on wage rates (see Respondent's contention,sups a)the Employer asserts thatit already adheres to wage levels worked out by competing chains in agreements withPetitioner's International union. 660DECISIONS OF NATIONAL LABOR RELATIONS BOARDvarious administrative controls. In these circumstances, it is ouropinion that to regard Respondent's administrative structure asdefeating the appropriateness of the single-store unit would artifi-cially disadvantage the organizational interests of these and otherchain-store employees, simply because their employer operates achain rather than a single-store enterprise. Additionally, in view ofthe substantial autonomy, nonintegrated nature, and geographic sep-aration of the Peabody store, it is our opinion that to view Respond-ent's administrative organization as controlling herein would notonly undermine the considerations basic to our decision inSav-0nDrugs, Inc., supra '21but would vest the chain operator with absolutepower alone to control the scope of the apropriate unit contrary tothestatutoryschemewhich entrusts the Board with suchresponsibility.Nor can we adopt the suggestion that a single-store unit wouldbe based on, extent of organization and that the Board is precludedunder Section 9(c) (5) of the Act 22 from finding that unit appro-priate. In the words of the Supreme Court : ". . . both the languageand legislative history of § 9(c) (5) demonstrate that the provisionwas not intended to prohibit the Board from considering the extentof organization as one factor, though not the controlling factor,... in its unit determination." 23 Stated otherwise, that section wasmerely intended to -preclude a unit determination based solely uponextent oforganization,where other relevant criteria of appropriate-ness areabsent. It was not intended to invalidate units, which,, ashere, qualify under other tests of appropriateness. Thus, in theinstant case, in addition to the absence of a bargaining history andthe fact that no labor organization is seeking a broader unit, wehave found that the Peabody store is not functionally integratedwith others of Respondent's outlets and that it constitutes a geo-graphically separate and functionally distinct economic unit "inher-ently apt" for bargaining purposes. In such a context, it seems obvi-ous to us that the unit found appropriate herein conforms fully withthe mandate of, Section 9 (c) (5) of the Act.2*n See footnote 18 hereinSection 9(c)(5) providesIn determining whether a unit is appropriate for the purposes specified in subsection(b) the extent to which the employees have organized shall not be controlling.saN L R B. v. Metropolitan Life Insurance Company,380 U S. 438, 441-4422'The fact that the Union, having previously petitioned for a broader unit of Respond-ent's employees, may now be motivated by the extent to which it has organizedin seek-ing the smaller unit is immaterial so long as the Board in making its determination doesnot give controlling weight to that fact.Allied Stores of New York, Inc d/b/a Stern'sParamus,150 NLRB 799,Metropolitan Life Insurance Company (Woonsocket, R I ),156NLRB 1408, footnote 20Also noteThe Was. H. Block Company.151 NLRB 318, in which the Board reaffirmed itsview "that the Act does not compel a labor organization to seek representation in themost comprehensive grouping unless such grouping constitutes theonlyappropriate unit." UNITEDSTATES RUBBERCOMPANY661For these reasons, we are constrained to adhere to our initial deter-mination that all full-time and regular part-time employees ofRespondent employed at its Peabody store, excluding casual employ-ees, guards,and supervisors as definedin the Act,constitute anappropriate bargaining unit herein.We wish further to note that asingle-store unit in a retail chain operation may not fairly be char-acterized as an arbitrary and piecemeal grouping;for, it generallyconstitutes the basic appropriate unit for chainstore employees, andis equivalent to the "plant unit," which is presumptively appropriateunder Section 9(b) ofthe Act.Thus, we have consistently upheldthe appropriateness of such a unit where sought.25This is not to say,however, that these unit determinationsgive riseto an absolute rulethat the single-store unit constitutes the appropriate basis for col-lective bargaining in every chain operation.But, having held in theinstant case that the Peabody store possesses sufficient attributes ofautonomy to be presumptively appropriate and that said presump-tion has not been rebutted herein, it is unnecessary,for purposes ofthis case,for us to explore the degree of integration necessary torequire a more comprehensive grouping as the minimal appropriatebargaining unit. Instead, that question will be left tofuture consid-eration ona case-by-case basis. Accordingly,we reaffirm our pre-vious findings thatRespondentengaged inunfairlabor practices by,inter alia,failing to recognize and bargainwith the Unionas major-ity representative of employees in that unit.SUPPLEMENTAL ORDERIn view of the foregoing,and on the basis of the record as awhole, the National Labor Relations Board reaffirms its Order ofFebruary 3, 1965 [150 NLRB 1523],in thisproceeding.aSee,e g.,Primrose Super Varletof Salem,Inc,148 NLRB 610, 613-617, enfd. by FirstCircuit, unreported, cert denied 3S2 U S 830.Winn-Diane Stores Inc .143 NLRB 848,860-861,enfd341 F 2d 750 (C A5) , Merner Lumber and Hardware Company,145 NLRB1024, 1025-26, enfd 345 F.2d 770 (C A9) , The H L Hudson Co,155 NLRB 1,145,SuitDrugCc , Inc, 147 NLRB 669, enfd. 359 F.2d 408 (C A 3).United States Rubber CompanyandUnited Rubber, Cork, Lino-leum and Plastic Workers of America,AFL-CIO.Case 23-CA-°21 47.August 26. 1966DECISION AND ORDEROn May 12, 1966, Trial Examiner John F. Funke issued his Deci-sion inthe above-entitledcase,finding that the Respondent had notengaged in and was not engaging in certain unfair labor practices160 NLRB No. 64.